Fourth Court of Appeals
                                San Antonio, Texas
                                   September 18, 2019

                                   No. 04-19-00408-CV

                                    Buck MURRAY,
                                       Appellant

                                            v.

                           THE HONDO NATIONAL BANK,
                                    Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                           Trial Court No. CVCD-XX-XXXXXXX
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to October 16, 2019.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court